Citation Nr: 1714656	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  05-01 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a vision disability, diagnosed as photophobia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a compensable rating for bilateral hearing loss.

[The issues of entitlement to service connection for a right shoulder disability (diagnosed as a chronic labral tear and osteoarthritis), entitlement to service connection for a heart disability (diagnosed as paroxysmal atrial fibrillation), and entitlement to a rating in excess of 30 percent for panic disorder are the subject of a separate decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1978 to June 1999.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening a claim of service connection for a vision disability (characterized as eyesight problems), denied service connection for hypertension, and denied a compensable rating for bilateral hearing loss.

In August 2011, a Travel Board hearing was held before one of the undersigned Veterans Law Judges (T.M.) which (in pertinent part) addressed the issues of whether new and material evidence had been received to reopen a claim of service connection for a vision disability, service connection for hypertension, and a higher rating for bilateral hearing loss.  A transcript of this hearing is associated with the record.

In a February 2012 remand (authored by undersigned Veterans Law Judge T.M.), the Board determined (in the Introduction section) that the issue of service connection for a vision disability must be decided on the merits (rather than requiring new and material evidence to reopen such a claim), recharacterized the vision disability issue accordingly [and the Board finds that the August 2011 Travel Board hearing did adequately address this issue on the merits, in addition to addressing the now-moot new and material evidence question], and remanded the issues of service connection for a vision disability, service connection for hypertension, and a higher rating for bilateral hearing loss for additional development.

In an April 2014 decision (authored by Veterans Law Judge J. A.-P.), the Board vacated the February 2012 decision, erroneously noting (in the Introduction section) that the February 2012 decision had denied a compensable rating for bilateral hearing loss [when in fact this issue was remanded in February 2012, as noted above].  In a contemporaneous April 2014 remand (authored by undersigned Veterans Law Judge T.M.), the Board once again remanded the issue of a higher rating for bilateral hearing loss for additional development.

In a July 2015 remand (authored by undersigned Veterans Law Judge T.M.), the Board once again remanded the issues of service connection for a vision disability, service connection for hypertension, and a higher rating for bilateral hearing loss, noting that the development previously sought on remand had not yet been completed.

In June 2016, a videoconference hearing was held before another of the undersigned Veterans Law Judges (V.M.) which (in pertinent part) addressed the issues of service connection for a vision disability, service connection for hypertension, and a higher rating for bilateral hearing loss.  A transcript of this hearing is associated with the record.  From the date of the hearing, the record was held open for 90 days in order to allow for the submission of additional evidence for consideration.

Because all Veterans Law Judges who have held a hearing on an issue must participate in a decision on that issue, this case has been assigned to a panel of the three undersigned Veterans Law Judges.  [In a January 2017 written statement, the Veteran waived his right to have a hearing before a third judge for all issues that were addressed at both of his hearings.]

[The Board notes that the matters of entitlement to service connection for periodontal disease, entitlement to service connection for high cholesterol, whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, and entitlement to a rating in excess of 10 percent for tinnitus are not currently before the Board, because the matter of service connection for periodontal disease was dismissed, and the other three matters were denied, in a final April 2014 Board decision (by Veterans Law Judge T.M.).]

[The Board also notes that the matters of entitlement to service connection for gastroesophageal reflux disease (GERD), entitlement to a compensable rating for left lower extremity stress fracture, and entitlement to a compensable rating for right lower extremity stress fracture were remanded by the Board in July 2015 (by Veterans Law Judge T.M.) for the issuance of a Statement of the Case.  Because such action has not yet been completed, the Board does not have jurisdiction over these issues at this time.]

[The Board further notes that, while a claim of entitlement to a total disability rating based on individual unemployability (TDIU rating) due to service-connected disabilities (including bilateral hearing loss) was filed by the Veteran in May 2016, this claim was denied in a November 2016 rating decision.  Because the Veteran did not appeal this denial of a TDIU rating, and in light of the evidence of record which documents that he is working full-time (as noted in a January 2017 VA psychiatric examination report), the Board finds that a claim for a TDIU rating has not been raised in the context of the increased rating claim for bilateral hearing loss which is currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).]

The issue of entitlement to a compensable rating for bilateral hearing loss is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.




FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed photophobia began in service and has persisted since that time.

2.  On the record at a June 2016 hearing before the Board, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking service connection for hypertension; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSIONS OF LAW

1.  Service connection for a vision disability, diagnosed as photophobia, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for withdrawal of an appeal are met as to the claim seeking service connection for hypertension; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.  However, because the claim of entitlement to service connection for a vision disability is being granted, and the claim of entitlement to service connection for hypertension is being dismissed, there is no reason to belabor the impact of the VCAA on these matters, and any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Board is grateful to the Veteran for his service, which includes meritorious service in support of Operation Desert Storm.

Service Connection for a Vision Disability

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran reports that his current photophobia (sensitivity to light) first began during his military service in the Navy, where his in-service duties as a Naval Warfare Operations Specialist and as a Radar Air Controller required him to work with radar equipment in dimly lit spaces for long hours each day.  He also reports that he has had photophobia continuously since his military service to the present time.

The Veteran's service treatment records document that he was treated in May 1991 for conjunctivitis and blepharitis in both eyes.  In January 1992, it was noted on a Medical Surveillance Questionnaire that his in-service duties caused him to be exposed to low level light and that he had "strain on eyes due to improper lighting conditions" while working in the Combat Information Center (CIC).

Post-service, a December 2009 private treatment record noted the Veteran's diagnosis of "Photophobia for no known reason."  In February 2010, the Veteran's employer granted him an accommodation to wear shaded glasses indoors and outdoors, due to him indicating that he had "a military service connected disability that resulted in your eyes being extremely sensitive to indoor and outdoor lighting resulting in a need to continuously wear glasses with tinted lenses to provide comfort and relief allowing you to effectively do your job."  At his August 2011 hearing with undersigned Veterans Law Judge T.M., he testified with regard to his military work in the CIC and the effects that his in-service duties had on his vision.

In September 2011, a private eye doctor provided the following statement: "[The Veteran] has had his eyes examined here twice [in December 2009 and in September 2011] with complaints of photophobia and light sensitivity.  This condition may have resulted from more than 20 years of indoor work watching radar scope and tactical displays in a dark environment.  The eye pain and photophobia have resulted in the constant need for dark shades indoors and outdoors."

At a January 2016 VA eye examination, the Veteran was diagnosed with photophobia in both eyes (as well as mild cataracts in both eyes).  The VA examiner noted that the Veteran had worked in service as an Operations Specialist at the CIC "in a dark environment constantly with radar and air controller equipment for 8 hours a day for 22 years."  The VA examiner also noted the Veteran's report that he was not sensitive to light before service, but that now he has to wear sunglasses even indoors.  While the VA examiner opined that the Veteran's current photophobia was not caused by or a result of the May 1991 in-service findings of conjunctivitis or blepharitis, the VA examiner did opine that the Veteran's "subjective complaints of photophobia" corresponded to the September 2011 opinion from the private eye doctor, and that the "Vet[eran]'s photophobia is at least as likely as not (50/50 probability) caused by or a result of environmental factors during service as described in [the] medical history."  [The VA examiner additionally opined that the Veteran's cataracts were not caused by or a result of the May 1991 in-service findings of conjunctivitis or blepharitis, and that his nuclear sclerotic cataracts are age-related and his anterior cortical cataract is at least as likely as not the result of uncontrolled diabetes mellitus.]

At his June 2016 hearing with undersigned Veterans Law Judge V.M., the Veteran again testified with regard to his military work in the CIC and the effects that his in-service duties had on his vision.

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had photophobia ever since his military service.  See 38 C.F.R. § 3.303(b).  His competent and credible lay statements with regard to experiencing light sensitivity in service are supported by, as well as consistent with, the findings in his service treatment records (which include documentation in January 1992 that his in-service duties caused him to be exposed to low level light and that he had "strain on eyes due to improper lighting conditions" while working in the CIC).  The medical evidence of record documents that, since his active military service, he has been treated for photophobia, and he has been diagnosed with photophobia during the period of the current claim.  Furthermore, the most probative evidence of record (i.e., the medical opinions by the private eye doctor in September 2011 and the VA examiner in January 2016 - which the Board finds no reason to question, because such opinions are supported by the medical evidence of record) supports finding a causal link between the Veteran's current photophobia and the symptoms he experienced during his active service.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed photophobia began in service and has persisted since that time.  Accordingly, service connection for a vision disability, diagnosed as photophobia, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a vision disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

Withdrawal of Appeal - Service Connection for Hypertension

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

On the record at a June 2016 hearing before undersigned Veterans Law Judge V.M., the Veteran indicated that he wished to withdraw his appeal seeking service connection for hypertension.  There remain no allegations of errors in fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.


ORDER

Service connection for a vision disability, diagnosed as photophobia, is granted.

The appeal seeking service connection for hypertension is dismissed.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim of entitlement to a compensable rating for bilateral hearing loss, so that every possible consideration is afforded.

As an initial matter, the Board previously (in its February 2012 and April 2014 remands) instructed the AOJ to obtain the results of speech discrimination testing of the Veteran conducted by Texas ENT Specialists in September 2011, to include the word list used by the examiner.  The record reflects that such test results have not yet been obtained, and this must be accomplished on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure substantial compliance).

In addition, the evidence of record indicates that the Veteran's service-connected bilateral hearing loss has worsened since he was last afforded a VA examination for this disability (in June 2014, with an addendum in October 2014).  Specifically, at his June 2016 hearing before undersigned Veterans Law Judge V.M., he testified with regard to his worsened symptoms.  On remand, after all outstanding pertinent treatment reports are obtained for the record, the Veteran should be scheduled for a contemporaneous examination to assess his bilateral hearing loss.

[The Board notes that, while the report of a July 2016 private audiology examination is of record, the audiogram results from that examination were reported only in a graphical (and not numerical) format.  Furthermore, although speech discrimination scores were provided in this July 2016 examination report, it is unclear whether such testing was conducted using the Maryland CNC word test.  Therefore, the findings of the July 2016 private audiology examination are not adequate for rating purposes under 38 C.F.R. § 4.85(a), and a contemporaneous examination which adheres to VA standards is required.]

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his bilateral hearing loss disability during the period of the current appeal, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified, to specifically include the results of speech discrimination testing of the Veteran conducted by Texas ENT Specialists in September 2011 (including the word list used by the examiner).  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his bilateral hearing loss disability.

2. The AOJ should arrange for an audiology examination of the Veteran to ascertain the severity of his service-connected bilateral hearing loss.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  The examiner should also be provided a copy of the criteria for rating hearing loss disabilities.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please describe all symptoms and manifestations of the Veteran's service-connected bilateral hearing loss disability (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

b. Please specifically comment on the overall impact the service-connected bilateral hearing loss disability has on occupational and daily activity functioning.

The examiner must explain the rationale and reasoning for ALL opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for an increased rating for bilateral hearing loss.  If the claim remains denied, the AOJ should issue an appropriate Supplemental Statement of the Case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.


	(CONTINUED ON NEXT PAGE)









The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			
	VICTORIA MOSHIASHWILI	T. MAINELLI
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals



		
KEITH W. ALLEN
	Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


